Title: To Alexander Hamilton from Baron von Steuben, 5 September 1788
From: Steuben, Baron von
To: Hamilton, Alexander


Ce 5 de septr: 1788.
Monsieur.
La lettre cy joint de Mr: R: Petters, contienne une preuve, non Equivoque, que dans mes prémieres application & immediatement après la Paix, j’ai appuyer mes pretentions aux E. U. sur une stipulation ou Contract fait en Entrent dans Leurs Service. Comme Vous etiez de cette Même Committe à Philadelphie; je m’en rapporte a Votre Memoire. Dans tout les Committees subsequentes j’ai toujours appuyer sur ce même Contract, et je me rapporte a tout Ses Messieurs qui successivement furent des committes sur ce Sujet.
Comme Vous êtes de la presente ⟨Congres⟩ je Vous prie de communiquer la ⟨Reporte de⟩ Mr: Petters a cette Committé.
J’ai L’honneur d’etre avec ⟨affection⟩   Monsieur   Votre tres humble ⟨serviteur⟩

steuben
Honrbl: Alex: Hamilton

